UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-8018



UNITED STATES OF AMERICA,

                                                 Plaintiff - Appellee,

          versus


ROBERTO GIL CORONA,

                                                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CR-99-307, CA-01-1421)


Submitted:   March 20, 2002                 Decided:   February 3, 2003


Before WIDENER, NIEMEYER, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Roberto Gil Corona, Appellant Pro Se. Rebeca Hidalgo Bellows,
Assistant United States Attorney, Alexandria, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Roberto Gil Corona seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2001). We have reviewed the record and the district court’s opinion

and find no reversible error.   Accordingly, we deny a certificate

of appealability and dismiss the appeal based upon the district

court’s reasoning that Apprendi v. New Jersey, 530 U.S. 466 (2000),

is not retroactively applicable on collateral review under United

States v. Sanders, 247 F.3d 139 (4th Cir.), cert. denied, 122 S.

Ct. 573 (2001).   See United States v. Corona, Nos. CR-99-307; CA-

01-1421 (D. Md. Sept. 21, 2001).     We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                          DISMISSED




                                 2